Exhibit 10.34
 
EXHIBIT A
 
Note: March 12, 2015


NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
 
THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION.  AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.
 


8% CONVERTIBLE PROMISSORY NOTE

 
OF


NATIONAL AUTOMATION SERVICES, INC.
 
 
Issuance Date: March 12, 2015
Total Face Value of Note: $55,000
 
THIS NOTE is a duly authorized Convertible Promissory Note of National
Automation Services, Inc. a corporation duly organized and existing under the
laws of the State of Nevada (the “Company”), designated as the Company's 8%
Convertible Promissory Note due March 12, 2016 (“Maturity Date”) in the
principal amount of $55,000 (the “Note”).


FOR VALUE RECEIVED, the Company hereby promises to pay to the order of Iconic
Holdings, LLC or its registered assigns or successors-in-interest (“Holder”) the
principal sum up to of $55,000 and to pay “guaranteed” interest on the principal
balance hereof  at the rate of 8%, to the extent such principal amount and
“guaranteed” interest have been repaid or converted into the Company's Common
Stock, $0.001 par value per share (the “Common Stock”), in accordance with the
terms hereof.


The Purchase Price will be $55,000 of consideration upon execution of the Note
Purchase Agreement and all supporting documentation.   The sum of $50,000 shall
be remitted and delivered to the Company, and $5,000 shall be retained by the
Purchaser through an original issue discount for due diligence and legal bills
related to this transaction. The original issue discount is set at 10% of any
consideration paid.


In addition to the “guaranteed” interest referenced above, and in the Event of
Default pursuant to Section 2(e), additional interest will accrue from the date
of the Event of Default at the rate equal to the lower of 10% per annum or the
highest rate permitted by law (the “Default Rate”).
 
$55,000 Note
National Automation Services, Inc.
Iconic Holdings, LLC
1

--------------------------------------------------------------------------------

 
This Note may not be prepaid in whole or in part except as otherwise provided
herein. Whenever any amount expressed to be due by the terms of this Note is due
on any day which is not a Business Day (as defined below), the same shall
instead be due on the next succeeding day which is a Business Day.


For purposes hereof the following terms shall have the meanings ascribed to them
below:


“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.


“Conversion Price” shall be equal to 60% of the lowest trading price of the
Company’s common stock during the 15 consecutive trading days prior to the date
on which Holder elects to convert all or part of the Note.  If the Company is
placed on “chilled” status with the Depository Trust Company (“DTC”), the
discount shall be increased by 10% until such chill is remedied. If the Company
is not Deposits and Withdrawal at Custodian (“DWAC”) eligible through their
Transfer Agent and the Depository Trust Company’s (“DTC”) Fast Automated
Securities Transfer (“FAST”) system, the discount will be increased by 5%. In
the case of both, the discount shall be a cumulative 15%.  Any default of this
Note will result in an additional permanent 5% increase to the Conversion Price
discount.


“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note (including the prorated amount of the original issue discount),
(ii) all accrued but unpaid interest hereunder, and (iii) any default payments
owing under the Note but not previously paid or added to the Principal Amount.


“Trading Day” shall mean a day on which there is trading on the Principal
Market.


“Underlying Shares” means the shares of common stock into which the Note is
convertible (including interest or principal payments in common stock as set
forth herein) in accordance with the terms hereof.


The following terms and conditions shall apply to this Note:


Section 1.00  Conversion.


(a)       Conversion
 Right.    Subject  to  the  terms  hereof  and  restrictions  and limitations
contained herein, the Holder shall have the right, at the Holder's option, at
any time to convert the outstanding Principal Amount and interest under this
Note in whole or in part.


(b)       The date of any Conversion Notice hereunder and any Payment Date shall
be referred to herein as the “Conversion Date”.
 
$55,000 Note
National Automation Services, Inc.
Iconic Holdings, LLC
2

--------------------------------------------------------------------------------

 
(i)        Stock Certificates or DWAC.   The Company will deliver to the Holder,
or Holder’s authorized designee, no later than 2 Trading Days after the
Conversion Date, a certificate or certificates (which certificate(s) shall be
free of restrictive legends and trading restrictions) representing the number of
shares of Common Stock being acquired upon the conversion of this Note.  In lieu
of delivering physical certificates representing the shares of Common Stock
issuable upon conversion of this Note, provided the Company's transfer agent is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer (“FAST”) program, upon request of the Holder, the Company shall use
commercially reasonable efforts to cause its transfer agent to electronically
transmit such shares issuable upon conversion to the Holder (or its designee),
by crediting the account of the Holder’s (or such designee’s) prime broker with
DTC through its Deposits and Withdrawal at Custodian (“DWAC”) program (provided
that the same time periods herein as for stock certificates shall apply).


(ii)         Charges, Expenses.  Issuance of Common Stock to Holder, or any of
its assignees, upon the conversion of this Note shall be made without charge to
the Holder for any issuance fee, transfer tax, postage/mailing charge or any
other expense with respect to the issuance of such Common Stock. Company shall
pay all Transfer Agent fees incurred from the issuance of the Common stock to
Holder and acknowledges that this is a material obligation of this Note.


If the Company fails to deliver to the Holder such certificate or certificates
(or shares through DTC) pursuant to this Section (free of any restrictions on
transfer or legends) prior to 3 Trading Days after the Conversion Date, the
Company shall pay to the Holder as liquidated damages an amount equal to $2,000
per day, until such certificate or certificates are delivered. The Company
acknowledges that it would be extremely difficult or impracticable to determine
the Holder’s actual damages and costs resulting from a failure to deliver the
Common Stock and the inclusion herein of any such additional amounts are the
agreed upon liquidated damages representing a reasonable estimate of those
damages and costs. Such liquidated damages will be automatically added to the
Principal Amount of the Note.


(c)           Reservation  and  Issuance  of  Underlying
 Securities.     The  Company covenants that it will at all times reserve and
keep available out of its authorized and unissued Common Stock solely for the
purpose of issuance upon conversion of this Note (and repayments in Common
Stock), free from preemptive rights or any other actual contingent purchase
rights of persons other than the Holder,
not less than five times the number of shares of Common Stock as shall be
issuable (taking into account the adjustments under this Section 1 but without
regard to any ownership limitations contained herein) upon the conversion of
this Note to Common Stock (the “Required Reserve”).  The Company covenants that
all shares of Common Stock that shall be issuable will, upon issue, be duly
authorized, validly issued, fully-paid, non- assessable and freely-tradable. If
the amount of shares on reserve at the Transfer Agent for this Note in Holder’s
name shall drop below the Required Reserve, the Company will, within two (2)
business days of written notification from Holder, instruct the Transfer Agent
to increase the number of shares so that the Required Reserve is met.   The
Company agrees that this is a material term of this Note and any breach of this
will result in a default of the Note.
 
$55,000 Note
National Automation Services, Inc.
Iconic Holdings, LLC
3

--------------------------------------------------------------------------------

 
(d)           Conversion Limitation.  The Holder will not submit a conversion to
the Company that would result in the Holder owning more than 9.99% of the then
total outstanding shares of the Company (“Restricted Ownership Percentage”).
 
Section 2.00                         Defaults and Remedies.
 
(e) Events of Default. An “Event of Default” is:  (i) a default in payment of
any amount due hereunder which default continues for more than 5 business days
after the due date; (ii) a default in the timely issuance of underlying shares
upon and in accordance with terms hereof, which default continues for 3 Business
Days after the Company has failed to issue shares or deliver stock certificates
within the 3rd day following the Conversion Date; (iii) failure by the Company
for 3 days after notice has been received by the Company to comply with any
material provision of the Note Purchase Agreement; (iv) failure of the Company
to remain compliant with
DTC,  thus  incurring  a  “chilled”  status  with  DTC;  (v)  if  the  Company  is  subject  to  any
Bankruptcy Event; (vi) any failure of the Company to satisfy its  “filing”
obligations under Securities Exchange Act of 1934 and the rules and guidelines
issued by OTC Markets News Service, OTC Markets.com and their affiliates; (vii)
any failure of the Company to provide the Holder with information related to the
corporate structure including, but not limited to, the number of authorized and
outstanding shares, public float, etc. within 1 day of request by Holder; (viii)
failure to have sufficient number of authorized but unissued shares of the
Company’s Common Stock available for any conversion; (ix) failure of Company’s
Common Stock to maintain a bid price in its trading market which occurs for at
least 3 consecutive Trading Days; (x) any delisting for any reason; (xi) failure
by Company to pay any of its Transfer Agent fees or to maintain a Transfer Agent
of record; (xii) any trading suspension imposed by the Securities and Exchange
Commission under Sections 12(j) or 12(k) of the 1934 Act (without a valid
extension from the SEC); (xiii) any breach of Section 1.00 (c); (xiv) any
default after any cure period under, or acceleration prior to maturity of, any
mortgage, indenture or instrument under which there may be issued or by which
there may be secured or evidenced any indebtedness for money borrowed by the
Company in excess of $50,000 or for money borrowed the repayment of which is
guaranteed by the Company in excess of $50,000, whether such indebtedness or
guarantee now exists or shall be created hereafter.


Remedies. If an Event of Default occurs and is continuing with respect to the
Note, the Holder may declare all of the then outstanding Principal Amount of
this Note, including any interest due thereon, to be due and payable immediately
without further action or notice. In the event of such acceleration, the amount
due and owing to the Holder shall be increased to 150% of the outstanding
Principal Amount of the Note held by the Holder plus all accrued and unpaid
interest, fees, and liquidated damages, if any. Secondarily, this Note shall
accrue additional interest on any unpaid principal from and after the occurrence
and during the continuance of an Event of Default at a rate of 10% per annum.
Additionally, the occurrence of any Event of Default of this Note will result in
an additional permanent 5% increase to the Conversion Price discount. Finally,
the Note will accrue liquidated damages of $1,000 per day from and after the
occurrence and during the continuance of an Event of Default. The Company
acknowledges that it would be extremely difficult or impracticable to determine
the Holder’s actual damages and costs resulting from an Event of Default and any
such additional amounts are the agreed upon liquidated damages representing a
reasonable estimate of those damages and costs. The remedies under this Note
shall be cumulative and automatically added to the principal value of the Note.
 
$55,000 Note
National Automation Services, Inc.
Iconic Holdings, LLC
4

--------------------------------------------------------------------------------



Section 3.00 General.
 
(f)   Payment of Expenses.  The Company agrees to pay all reasonable charges and
expenses, including attorneys' fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.


(g)  Assignment,
 Etc.    The  Holder  may  assign  or  transfer  this  Note  to  any transferee
at its sole discretion.  This Note shall be binding upon the Company and its
successors and shall inure to the benefit of the Holder and its successors and
permitted assigns.


(h)  Governing Law; Jurisdiction.
 
(i)        Governing Law.  This note will be governed by and construed in
accordance with the laws of the state of California without regard to any
conflicts of laws or provisions thereof that would otherwise require the
application of the law of any other jurisdiction.


(ii)       Jurisdiction.  Any dispute or claim arising to or in any way related
to this Note or the rights and obligations of each of the parties hereto shall
be settled by binding arbitration in San Diego, California.  All arbitration
shall be conducted in accordance with the rules and regulations of the American
Arbitration Association ("AAA").  AAA shall designate an arbitrator from an
approved list of arbitrators following both parties' review and deletion of
those arbitrators on the approved list having a conflict of interest with either
party.   The Company agrees that a final non-appealable judgment in any such
suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on such judgment or in any other lawful manner.
(ii)       No Jury Trial.   The Company hereto knowingly and voluntarily waives
any and all rights it may have to a trial by jury with respect to any litigation
based on, or arising out of, under, or in connection with, this note.

 
[The remainder of this page has been left intentionally blank.]
 
[Signature Page Follows]
 
$55,000 Note
National Automation Services, Inc.
Iconic Holdings, LLC
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.
 



 
NATIONAL AUTOMATION SERVICES, INC.
                 
 
By:
/s/ Robert Chance          
Name:  Robert Chance
 
Title:   Chief Executive Officer


Date:  March 12, 2015
 


 
This Note is acknowledged as:           Note of March 12, 2015
 
$55,000 Note
National Automation Services, Inc.
Iconic Holdings, LLC
6

--------------------------------------------------------------------------------

 
EXHIBIT A
FORM OF CONVERSION NOTICE
 
(To be executed by the Holder in order to convert that certain $55,000
Convertible Promissory Note identified as the Note)
 
DATE:                                                                      
 
FROM:               Iconic Holdings, LLC
 

 
Re: 
$55,000  Convertible  Promissory  Note  (this  “Note”)  originally  issued  by 
National Automation Services, Inc., a Nevada corporation, to Iconic Holdings,
LLC on March 12, 2015.

 
The undersigned on behalf of Iconic Holdings, LLC, hereby elects to convert
$                                                 of the aggregate outstanding
Principal Amount (as defined in the Note) indicated below of this Note into
shares of Common Stock, $0.001 par value per share, of National Automation
Services, Inc. (the “Company”) according to the conditions hereof, as of the
date written below. If shares are to be issued in the name of a person other
than undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any. The undersigned represents as of the date hereof that, after giving effect
to the conversion of this Note pursuant to this Conversion Notice, the
undersigned will not exceed the “Restricted Ownership Percentage” contained in
this Note.
 
Conversion information:
   
Date to Effect Conversion
         
Aggregate Principal Amount of Note Being Converted
         
Aggregate Interest on Amount Being Converted
         
Remaining Principal Balance
         
Number of Shares of Common Stock to be Issued
         
Applicable Conversion Price
          Signature           Name          
Address

 
$55,000 Note
National Automation Services, Inc.
Iconic Holdings, LLC
7

--------------------------------------------------------------------------------